           Case 2:19-cv-02114-GMN-BNW Document 29 Filed 12/01/20 Page 1 of 2




     Daniel R. Watkins
 1   Nevada State Bar No. 11881
 2   dw@wl-llp.com
     R. Samuel Ehlers
 3   Nevada State Bar No. 9313
     sehlers@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8935 S. Pecos Rd., Suite 22A
     Henderson, NV 89074
 6   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Plaintiff, Thomas McNary
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   THOMAS MCNARY,                                   Case No.: 2:19-cv-02114-GMN-BNW
12
                           Plaintiff,                   JOINT NOTICE OF SETTLEMENT
13                                                     AND ORDER FOR STATUS CHECK IN
     vs.                                                          120 DAYS
14
15   HIGH STREET LLC, a domestic limited
     liability company; and DOES 1-50, inclusive,
16
                           Defendants.
17
18          Plaintiff Thomas McNary (“Plaintiff”) and Defendant Highstreet LLC (“Defendant”)
19   (hereinafter together “Parties”) have entered into a settlement agreement which will resolve this
20   case in its entirety. The settlement terms are confidential, but all settlement actions are to be
21   completed within 90-days. As such, the Parties request that this Court order this matter on a 120-
22   day status check in compliance with settlement terms.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                 JOINT NOTICE OF SETTLEMENT AND ORDER FOR STATUS CHECK IN 120 DAYS
                                                -1-
       Case 2:19-cv-02114-GMN-BNW Document 29 Filed 12/01/20 Page 2 of 2




 1      The parties expect to be able to dismiss this case within 90 days.
 2
 3
     DATED this 1st day of December, 2020.        DATED this 1st day of December, 2020.
 4
 5   WATKINS & LETOFSKY, LLP                      GREENBERG TRAURIG, LLP
 6                                                  /s/ Whitney Welch-Kirmse
       /s/ R. Samuel Ehlers
 7   __________________________________           __________________________________
     Daniel R. Watkins, Esq.                      Kara B. Hendricks
 8   Nevada Bar No.: 11881                        Nevada Bar No.: 7743
     R. Samuel Ehlers, Esq.                       Whitney Welch-Kirmse, Esq.
 9
     Nevada Bar No.: 9313                         Nevada Bar No.: 12129
10   8935 S. Pecos Rd., Suite 22A                 10845 Griffith Peak Drive, Suite 600
     Las Vegas, NV 89074                          Las Vegas, NV 89135
11   Attorneys for Plaintiff                      Attorney for Defendant
12
                                              ORDER
13
14
15                                               IT IS SO ORDERED.
16                                                           1 day of December, 2020.
                                                 Dated this ____
17
18
19                                               ___________________________
                                                 Gloria M. Navarro, District Judge
20                                               UNITED STATES DISTRICT COURT
21
22
23
24
25
26
27
28



             JOINT NOTICE OF SETTLEMENT AND ORDER FOR STATUS CHECK IN 120 DAYS
                                            -2-
